Detailed Action
This is the final office action for US application number 17/068,900. Claims are evaluated as filed on October 12, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed October 12, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Lyon, Reese, and Cole teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that modifying the lock washer of Lyon would break the intended purpose of the components of Lyon being modified as separation into distinct elements would undermine its own purpose of fastening the button 12 to plate 14 and/or underlying bone as such is done by the upper portion of element 20 as supported by Lyon Figs. 3 and 4 and paragraph 52 (Remarks p. 8), Examiner notes that as identified by Applicant and detailed in the rejection below and that on page 7 of the non-final office action dated July 15, 2022, the lock washer of Lyon has been interpreted as the “upper portion of 20 as shown in Figs. 3, 9 and 11, i.e. interior member 24 as labeled in Fig. 17”. That is, contrary to the bulk of Applicant’s arguments, the lock washer is not the entirety of the upper portion of 20 as shown in Fig. 3 and is instead represented by interior member 24 as labeled in Fig. 17. Further, as detailed in the rejection below and on page 7 of the non-final office action dated July 15, 2022, the cannulated screw has been interpreted as the “lower portion of 20 as shown in Figs. 3, 9 and 11, i.e. exterior member 20 as labeled in Fig. 17”. The focus on Figs. 3 and 4 in Applicant’s remarks on pages 8-9 is unclear to Examiner as Figs. 3 and 4 show the general features of the disclosure in an embodiment and Fig. 17 shows the specifically cited embodiment as detailed in the rejection below and on page 7 of the non-final office action dated July 15, 2022. In the interest of providing the utmost clarity, Examiner has labeled a portion of Fig. 17 (see immediately below) with the interpretations detailed in the rejection below and on page 7 of the non-final office action dated July 15, 2022. That is, Fig. 17 shows the lock washer and cannulated screw to be constructed of different materials using the common drawing method of showing a different pattern on the cross-sections of the walls (slanted lines in clearly different directions) with the lock washer positioned within the peripheral edge of the cannulated screw. However, Lyon is silent to how the materials are attached. Lyon further discloses that a “drive mechanism, such as bifurcated device 146 (See FIG. 19), rotates and engages first button threads 36 with threads 54 of plate 14 to place button 12 in the connected position such that rim 26 is at least flush with first side 40” (¶82); where Fig. 19 shows what appears to be a distraction tool as device 146, i.e. capable of engaging the interior cylindrical walls of the exterior portion of 20, i.e. the cannulated screw. Accordingly, it appears that the lock washer as disclosed by Lyon is not required to be involved in engaging with the plate or bone as argued by Applicant and that Applicant’s argument that the locking washer has a purpose of fastening the button 12 to plate 14 and/or underlying bone is unfounded in the disclosure of the cited embodiment of Lyon.
With regards to Applicant’s argument that one would not try to modify the lock washer of Lyon to have the flexibility of Reese’s ratcheting because of the location and threaded engagement with both the plate and underlying bone as the elements of Reese are configured to sit on top of bone (Remarks p. 9), Examiner notes that, as detailed above, the assertion that the locking washer of Lyon threadedly engages with either of the plate or underlying bone is unfounded in the disclosure of Lyon. Further, it is unclear how Applicant intends for the position of the washer to affect the ability of the lock washer to flex to engage a toothed portion of the wire as Lyon also discloses bending of the portion of the lock washer to engage the wire (Figs. 9-14 and 17). That is, Lyon discloses that lock washer wall sections 128, 132 are “separately moveable such that each wall section 128, 132 can be repositioned relative to their respective bases 126 and 130 to fix the position of set of sutures 18 relative to first button 12” (¶63) and are “preferably fabricated of an at least partially malleable material that is suitable for providing a secure connection” (¶63). Accordingly, modification of the at least partially malleable portions of Lyon to be shaped to flex, position between adjacent teeth of a wire, and perform a ratchet function appears obvious in light of the cited teachings. 

    PNG
    media_image1.png
    702
    1195
    media_image1.png
    Greyscale

With regards to Applicant’s argument that Examiner makes no assertion as to what portion of Cole element 62 is and “angled tip” as provided by claim 20 and inspection of Figs. 4 and 5 shown that the only angled tip is part of mechanism 50, which is a separate element from element 62 (Remarks p. 10), Examiner notes that, as detailed in the rejection below and that on p. 5 of the non-final office action dated July 15, 2022, Cole discloses “a cannulated tension washer positioner (62, Figs. 4 and 5) including an angled tip (Figs. 4 and 5)”. That is, the tip of element 62, where “The tip of something long and narrow is the end of it” (https://www.collinsdictionary.com/dictionary/english/tip), is shown in Figs. 4 and 5 to be angled. It has not been asserted that Cole element 50 is part of the cannulated tension washer positioner as appears to be argued. Instead, Cole element 50, as detailed in the rejection below and that on p. 5 of the non-final office action dated July 15, 2022, is the tension washer that the cannulated tension washer positioner is capable of rotating coupled to a first end of the wire (Figs. 4 and 5) and inserting through bone (Fig. 6). As something about this appears to be unclear, Examiner has provided an annotated Figs. 4 and 5 immediately below.

    PNG
    media_image2.png
    495
    807
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole (US 2006/0264944).
As to claim 20, Cole discloses an apparatus (Figs. 1-7) capable of use for stabilization of a bone fracture site (Figs. 6 and 7, ¶16), the apparatus including: a cannulated tension washer positioner (62, Figs. 4 and 5) including an angled tip (Figs. 4 and 5), the tension washer positioner capable of being positioned over a wire (43, ¶19) capable of being positioned through corresponding holes of a first bone and an adjacent second bone (Figs. 1, 6, and 7), the cannulated tension washer positioner capable of adjusting an angle of a tension washer (50) capable of rotating (Figs. 4 and 5) coupled to a first end of the wire (Figs. 4 and 5), the wire capable of being positioned through the corresponding holes of the first and the second bone (Figs. 1, 6, and 7) and the tension washer positioned adjacent a first surface of the second bone (Figs. 1, 6, and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9-18, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US 2013/0123841) in view of Reese et al. (US 5,370,646, hereinafter “Reese”).
As to claim 1-3, 5-7, 10-12, and 21, Lyon discloses an apparatus (Figs. 1-4, 9-14 and 17) capable of use for stabilization of a bone fracture site (Figs. 13, 14, and 17, ¶69), the apparatus including: a bone fixation plate (14) including a plurality of fastener holes (50, 80s), wherein the bone fixation plate is capable of being coupled to a first bone (2) with one or more fasteners (86s) positioned through respective fastener holes of the plurality of fastener holes (Fig. 14); a wire (18, ¶45) including i) a smooth portion (Fig. 2); a tension washer (16) coupled to a first end of the wire (Figs. 2, 13, and 14), the tension washer capable of rotating about the first end of the wire (Figs. 2, 10, 11, 13, 14, and 17), the wire capable of being positioned through a particular fastener hole of the bone fixation plate (50, Figs. 2, 4, 13, and 14), the wire appears to be capable of being positioned through corresponding holes of the first bone and an adjacent second bone (1, Figs. 13 and 14) such that the tension washer is positioned proximate a first surface of the second bone opposite a surface of the first bone adjacent the bone fixation plate (Figs. 13 and 14); a cannulated screw (lower portion of 20 as shown in Figs. 3, 9 and 11, i.e. exterior member 20 as labeled in Fig. 17) capable of being inserted over the wire and through the particular fastener hole (Figs. 9-14 and 17) to further couple the bone fixation plate to the first bone (Fig. 17); and a lock washer (upper portion of 20 as shown in Figs. 3, 9 and 11, i.e. interior member 24 as labeled in Fig. 17) including a flexible portion (¶63 discloses that wall sections 128, 132 are partially malleable material that is suitable for providing a secure connection to fix the wire position relative to cannulated screw) capable of engaging the wire to facilitate translation in a first direction (Figs. 9 and 10) and to prevent backout in a second direction opposite of the first direction (Figs. 11, 12, and 17), the lock washer capable of abutting a top surface of the cannulated screw (Fig. 17) to provide tension to the wire (Fig. 17) to couple the wire to the bone fixation plate (Figs. 9-14 and 17); wherein the lock washer appears to be capable of engaging a toothed wire portion (due to the shape shown in Figs. 9-14 and 17 of wall sections 128, 132) and being positioned between two adjacent teeth of the toothed portion of the wire adjacent the hollow screw to couple the wire to the bone fixation plate (Figs. 9-14 and 17). As to claim 2, Lyon discloses a tensioner (¶88 discloses tensioning using pliers and/or crimpers) As to claim 3, Lyon discloses that the one or more fasteners that the plate is capable of being couple to are positioned through the respective fastener holes of the plurality of fastener holes are further coupled at least partially within the first bone to couple the bone fixation plate to the first bone (Fig. 14). As to claim 5, Lyon discloses that the tension washer appears to include a first surface having a length longer than a diameter of the corresponding holes of the first and the second bones (Figs. 13 and 14), wherein the tension washer is capable of rotating such that the first surface of the tension washer abuts the first surface of the second bone (Figs. 13 and 14). As to claim 6, Lyon discloses that the first surface of the tension washer has an angle of approximately 90 degrees with respect to the wire when the first surface of the tension washer is capable of abutting the first surface of the second bone (Figs. 13 and 14). As to claim 7, Lyon discloses that a width of the tension washer appears to be less than a diameter of the corresponding holes of the first and the second bones (Figs. 13 and 14). As to claim 10, Lyon discloses that the tension washer appears to be capable of being rotated with respect to the wire when positioned through the particular fastener hole of the bone fixation plate and the corresponding holes of the first bone (Figs. 2, 10, 11, 13, 14, and 17). As to claim 11, Lyon discloses that the rotation that the tension washer is capable of is approximately 15 degrees (Figs. 2, 10, 11, 13, 14, and 17). As to claim 12, Lyon discloses that the lock washer includes one or more teeth (upper portion of 128 and 132 as shown in Fig. 12) and one or more recesses between adjacent teeth (Fig. 12), wherein the teeth of the lock washer are capable of preventing movement of the lock washer to a second end of the wire opposite the first end of the wire (Figs. 11, 12, and 17, ¶68). As to claim 21, Lyon discloses that the lock washer is positioned within the particular fastener hole (Fig. 17).
Lyon is silent to the wire including a toothed portion and the flexible portion configured to engage the toothed portion of the wire to facilitate translation along the toothed portion in a first direction and to prevent backout along the toothed portion in a second direction opposite of the first direction. Lyon does not expressly disclose the relative size of the holes of the bone and the tension washer, i.e. that the wire is configured to be positioned through corresponding holes of the first bone and an adjacent second bone, and the lock washer configured to be positioned between two adjacent teeth of the toothed portion of the wire. As to claim 2, Lyon is silent to the tensioner configured to position the lock washer between the two adjacent recesses of the toothed portion of the wire. As to claim 5, Lyon is silent to the tension washer includes a first surface having a length longer than a diameter of the corresponding holes of the first and the second bones, wherein the tension washer is configured to rotate such that when the lock washer is positioned between the two adjacent teeth of the toothed portion of the wire, the first surface of the tension washer abuts the first surface of the second bone. As to claim 7, Lyon does not expressly disclose that a width of the tension washer is less than a diameter of the corresponding holes of the first and the second bones. As to claim 10, Lyon does not expressly disclose that the tension washer is configured to be rotated with respect to the wire when positioned through the particular fastener hole of the bone fixation plate and the corresponding holes of the first bone. As to claim 12, Lyon is silent to when the lock washer is coupled to a particular tooth between adjacent recesses of the toothed portion of the wire, the teeth of the lock washer are configured to prevent movement of the lock washer to a second end of the wire opposite the first end of the wire.
Reese teaches a similar apparatus (Figs. 1 and 17) capable of use for stabilization of a bone fracture site (col. 3 lines 58-60), the apparatus including: a bone fixation plate (40) capable of being coupled to a first bone portion (Fig. 17); a wire (14) including i) a smooth portion (12, 16) and ii) a toothed portion (defined by 29s, 27s, and 26s, i.e. portion shown above 12 in Fig. 1); a tension washer (18) coupled to a first end of the wire (Figs. 1 and 17), the tension washer capable of rotating about the first end of the wire (Figs. 1 and 17, col. 7 lines 20-24), the wire capable of being positioned through a particular fastener hole of the bone fixation plate (Figs. 1 and 17) and through corresponding holes of the first bone portion and an adjacent second bone portion (Fig. 17, col. 7 lines 20-24) such that the tension washer is positioned proximate a first surface of the second bone opposite a surface of the first bone adjacent the bone fixation plate (Fig. 17); and a lock washer (formed by 44, 46, and 42, Fig. 1, col. 4 lines 65-68) including a flexible portion (44, col. 4 lines 60 and 65-68) capable of engaging the toothed portion of the wire (Figs. 1 and 17, col. 4 lines 60-61) capable of facilitating translation along the toothed portion in a first direction (Figs. 1 and 17, col. 4 lines 62-65) and capable of preventing backout along the toothed portion in a second direction opposite of the first direction (Figs. 1 and 17, col. 4 lines 61-62), the lock washer capable of being positioned between two adjacent teeth of the toothed portion of the wire (Fig. 17, col. 4 lines 65-68); and a proximal wing (30) engaging a tensioner (54, 50, col. 7 lines 34-36) while the lock washer is pressed against the bone (with 72, 70, Figs. 12, 15, and 17, col. 6 lines 50-52, col. 7 lines 42-45). As to claim 2, Reese teaches a tensioner (54, 50, col. 7 lines 34-36) capable of positioning the lock washer between the two adjacent recesses of the toothed portion of the wire (Figs. 12, 15, and 17, col. 6 lines 50-52, col. 7 lines 42-45). As to claim 5, Reese teaches that the tension washer includes a first surface having a length longer than a diameter of the corresponding holes of the first and the second bones (Fig. 17), wherein the tension washer is capable of rotating (Figs. 1 and 17, col. 7 lines 20-24) such that when the lock washer is positioned between the two adjacent teeth of the toothed portion of the wire (Fig. 17, col. 4 lines 65-68), the first surface of the tension washer abuts the first surface of the second bone (Fig. 17, col. 4 lines 65-68). As to claim 7, Reese teaches that a width of the tension washer is less than a diameter of the corresponding holes of the first and the second bones (Fig. 17, col. 7 lines 20-24). As to claim 10, Reese teaches that the tension washer is capable of being rotated with respect to the wire when positioned through the particular fastener hole of the bone fixation plate and the corresponding holes of the first bone (Figs. 1 and 17, col. 7 lines 20-24, col. 5 lines 20-25). As to claim 11, Reese teaches that the rotation that the tension washer is capable of is approximately 15 degrees (Figs. 1 and 17, col. 7 lines 20-24, col. 5 lines 20-25). As to claim 12, Reese teaches that the lock washer includes one or more teeth (44s) and one or more recesses between adjacent teeth (Fig. 1), wherein when the lock washer is coupled to a particular tooth between adjacent recesses of the toothed portion of the wire (Fig. 17, col. 4 lines 65-68), the teeth of the lock washer are capable of preventing movement of the lock washer to a second end of the wire opposite the first end of the wire (Fig. 17, col. 4 lines 60-68).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the wire, tension washer, lock washer flexible portion, and tensioner as disclosed by Lyon to include a wire toothed portion, the tension washer specifically sized for passage within the bone holes, corresponding lock washer flexible portion shape for positioning between adjacent teeth, and so that the tensioner is capable of pushing the lock washer against the bone while tensioning the wire as taught by Reese in order to prevent the plate from sliding away from the tension washer using an improved means for clamping and locking the bones firmly in place (Reese col. 4 lines 60-65, col. 2 lines 14-17) while permitting sliding in a step-wise fashion towards the tension washer (Reese col. 4 lines 60-65) and permit insertion of the tension washer through the bone (Reese col. 7 lines 20-24).

As to claim 9, the combination of Lyon and Reese discloses the invention of claim 1 and that the first bone is the fibula and the second bone is the tibia for treatment of ankle syndesmosis (¶86) including a fibula fracture (¶79). 
The combination of Lyon and Reese is silent to the first bone is a tibia, and the second bone is a fibula. 
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the plate and functional abilities of the combination of Lyon and Reese so that the first bone is a tibia and the second bone is a fibula, since Applicant has not disclosed that such is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of treating of ankle syndesmosis (¶86) including a tibial fracture. 

As to claim 22, the combination of Lyon and Reese discloses the invention of claim 1 and that an upper surface of the lock washer is recessed relative to a surface of the bone fixation plate (Fig. 17). 
The combination of Lyon and Reese is silent to the upper surface of the lock washer is flush with the surface of the bone fixation plate. 
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the relative positioning of the plate, cannulated screw, and lock washer of the combination of Lyon and Reese so that the upper surface of the lock washer is flush with the surface of the bone fixation plate, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing an attachment to the plate that is at least flush with a surface of the plate (Lyon ¶9) to provide as much of a continuous surface as possible for interacting with surrounding soft tissue post-surgery and thereby minimizing the potential for additional trauma to the surrounding soft tissue post-surgery. 

As to claims 13-17, Lyon discloses an apparatus (Figs. 1-4, 9-14 and 17) capable of use for stabilization of a bone fracture site (Figs. 13, 14, and 17, ¶69), the apparatus including: a wire (18, ¶45) the wire appears to be capable of being positioned through corresponding holes of a first bone (2) and an adjacent second bone (1, Figs. 13 and 14), the wire including i) a smooth portion (Fig. 2); a tension washer (16) capable of rotating coupled to a first end of the wire (Figs. 2, 10, 11, 13, 14, and 17) and capable of being positioned proximate a first surface of the second bone (Figs. 13 and 14); wherein the tension washer appears to include a first surface having a length longer than a diameter of the corresponding holes of the first and the second bones (Figs. 13 and 14), wherein the tension washer is capable of rotating such that the first surface of the tension washer abuts the first surface of the second bone (Figs. 13 and 14); a cannulated screw (lower portion of 20 as shown in Figs. 3, 9 and 11, i.e. exterior member 20 as labeled in Fig. 17) capable of being inserted over the wire and into the first bone (Figs. 9-14 and 17); and a lock washer (upper portion of 20 as shown in Figs. 3, 9 and 11, i.e. interior member 24 as labeled in Fig. 17) including a flexible portion (¶63 discloses that wall sections 128, 132 are partially malleable material that is suitable for providing a secure connection to fix the wire position relative to cannulated screw) capable of engaging the wire to facilitate translation in a first direction (Figs. 9 and 10) and to prevent backout in a second direction opposite of the first direction (Figs. 11, 12, and 17), the lock washer capable of abutting a top surface of the cannulated screw (Fig. 17) to provide tension to the wire (Fig. 17) to couple the wire to the bone fixation plate (Figs. 9-14 and 17); wherein the lock washer appears to be capable of engaging a toothed wire portion (due to the shape shown in Figs. 9-14 and 17 of wall sections 128, 132) and being positioned between two adjacent teeth of the toothed portion of the wire adjacent the hollow screw to couple the wire to the bone fixation plate (Figs. 9-14 and 17). As to claim 14, Lyon discloses that the tension washer is capable of having a range of rotation about the first end of the wire such that the tension washer forms an angle with respect to the wire (Figs. 2, 13, and 14). As to claim 15, Lyon discloses that the tension washer is capable of having an angle of approximately 90 degrees with respect to the wire when the first surface of the tension washer is capable of abutting the first surface of the second bone (Figs. 13 and 14). As to claim 16, Lyon discloses that the tension washer is capable of having an angle of approximately 0 to 15 degrees with respect to the wire when passing through the corresponding holes of the first and the second bones (Figs. 2, 10, 11, 13, 14, and 17). As to claim 17, Lyon discloses that a width of the first surface of the tension washer appears to be less than a diameter of the corresponding holes of the first and the second bones (Figs. 13 and 14). 
Lyon is silent to the wire including a toothed portion and the flexible portion configured to engage the toothed portion of the wire to facilitate translation along the toothed portion in a first direction and to prevent backout along the toothed portion in a second direction opposite of the first direction. Lyon does not expressly disclose the relative size of the holes of the bone and the tension washer, i.e. that the wire is configured to be positioned through corresponding holes of the first bone and an adjacent second bone, at the tension washer includes a first surface having a length longer than a diameter of the corresponding holes of the first and the second bones, wherein the tension washer is configured to rotate such that when the lock washer is positioned between the two adjacent teeth of the toothed portion of the wire, the first surface of the tension washer abuts the first surface of the second bone, and that the lock washer configured to be positioned between two adjacent teeth of the toothed portion of the wire. 
Reese teaches a similar apparatus (Figs. 1 and 17) capable of use for stabilization of a bone fracture site (col. 3 lines 58-60), the apparatus including: a wire (14) capable of being positioned through corresponding holes of a first bone portion and an adjacent second bone portion (Fig. 17, col. 7 lines 20-24), the wire including i) a smooth portion (12, 16) and ii) a toothed portion (defined by 29s, 27s, and 26s, i.e. portion shown above 12 in Fig. 1); a tension washer (18) capable of rotating coupled to a first end of the wire (Figs. 1 and 17), the tension washer capable of rotating about the first end of the wire (Figs. 1 and 17, col. 7 lines 20-24) and capable of being positioned proximate a first surface of the second bone (Fig. 17); wherein the tension washer includes a first surface having a length longer than a diameter of the corresponding holes of the first and the second bones (Fig. 17), wherein the tension washer is capable of rotating (Figs. 1 and 17, col. 7 lines 20-24) such that when the lock washer is positioned between the two adjacent teeth of the toothed portion of the wire (Fig. 17, col. 4 lines 65-68), the first surface of the tension washer abuts the first surface of the second bone (Fig. 17, col. 4 lines 65-68); and a lock washer (formed by 44, 46, and 42, Fig. 1, col. 4 lines 65-68) including a flexible portion (44, col. 4 lines 60 and 65-68) capable of engaging the toothed portion of the wire (Figs. 1 and 17, col. 4 lines 60-61) capable of facilitating translation along the toothed portion in a first direction (Figs. 1 and 17, col. 4 lines 62-65) and capable of preventing backout along the toothed portion in a second direction opposite of the first direction (Figs. 1 and 17, col. 4 lines 61-62), the lock washer capable of being positioned between two adjacent teeth of the toothed portion of the wire (Fig. 17, col. 4 lines 65-68); and a proximal wing (30) engaging a tensioner (54, 50, col. 7 lines 34-36) while the lock washer is pressed against the bone (with 72, 70, Figs. 12, 15, and 17, col. 6 lines 50-52, col. 7 lines 42-45). As to claim 14, Reese teaches that the tension washer is capable of being rotated about the first end of the wire such that the tension washer forms an angle with respect to the wire (Figs. 1 and 17, col. 7 lines 20-24, col. 5 lines 20-25). As to claim 16, Reese teaches that the rotation that the tension washer is capable of is approximately 15 degrees when passing through the corresponding holes of the first and second bones (Figs. 1 and 17, col. 7 lines 20-24, col. 5 lines 20-25). As to claim 17, Reese teaches that a width of the first surface of the tension washer is less than the length of the first surface of the tension washer (Fig. 17, col. 7 lines 20-24).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the wire, tension washer, lock washer flexible portion, and tensioner as disclosed by Lyon to include a wire toothed portion, the tension washer specifically sized for passage within the bone holes, corresponding lock washer flexible portion shape for positioning between adjacent teeth, and so that the tensioner is capable of pushing the lock washer against the bone while tensioning the wire as taught by Reese in order to prevent the plate from sliding away from the tension washer using an improved means for clamping and locking the bones firmly in place (Reese col. 4 lines 60-65, col. 2 lines 14-17) while permitting sliding in a step-wise fashion towards the tension washer (Reese col. 4 lines 60-65) and permit insertion of the tension washer through the bone (Reese col. 7 lines 20-24).

As to claim 18, the combination of Lyon and Reese discloses the invention of claim 13 and that the first bone is the fibula and the second bone is the tibia for treatment of ankle syndesmosis (¶86) including a fibula fracture (¶79). 
The combination of Lyon and Reese is silent to the first bone is a tibia, and the second bone is a fibula. 
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the plate and functional abilities of the combination of Lyon and Reese so that the first bone is a tibia and the second bone is a fibula, since Applicant has not disclosed that such is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of treating of ankle syndesmosis (¶86) including a tibial fracture. 

Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyon and Reese in view of Cole (US 2006/0264944).
As to claim 4, the combination of Lyon and Reese discloses the invention of claim 1.
The combination of Lyon and Reese is silent to a tension washer positioner including an angled tip, the tension washer positioner configured to be positioned through the particular fastener hole of the bone fixation plate and through the corresponding holes of the first and the second bones to adjust an angle of the tension washer with respect to the wire, wherein the tension washer positioner is cannulated such that the tension washer positioner is configured to be inserted over the wire. 
Cole teaches a similar apparatus (Figs. 1-7) capable of use for stabilization of a bone fracture site (Figs. 6 and 7, ¶16), the apparatus including: a bone fixation plate (35, 30) capable of being coupled to a first bone (14, Fig. 1); a wire (43, ¶19); a tension washer (50) coupled to a first end of the wire (Figs. 4 and 5), the tension washer capable of rotating about the first end of the wire (Figs. 4 and 5), the wire capable of being positioned through a particular fastener hole of the bone fixation plate (Fig. 7) and through corresponding holes of the first bone and an adjacent second bone (12, Figs. 6 and 7) such that the tension washer is positioned proximate a first surface of the second bone opposite a surface of the first bone adjacent the bone fixation plate (Fig. 1); and a lock washer (48); a tension washer positioner (62) including an angled tip (Figs. 4 and 5), the tension washer positioner capable of being positioned through the particular fastener hole of the bone fixation plate (Fig. 6) and through the corresponding holes of the first and the second bones (Fig. 6) capable of use to adjust an angle of the tension washer with respect to the wire (Figs. 4-7); wherein the tension washer positioner is cannulated (64, Figs. 4 and 5) such that the tension washer positioner is capable of being inserted over the wire (Figs. 4-6). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the apparatus, tension washer, and lock washer as disclosed by the combination of Lyon and Reese by adding a tension washer positioner, clarifying that the tension washer is sized for passage within the bone holes, and modifying the lock washer to be a distinct element inserted after the positioner is removed as taught by Cole in order to enable insertion and securement of the tension washer and wire from a single side of the limb (Cole Figs. 1, 6, and 7, ¶s 22 and 26) and thereby minimize unnecessary tissue damage by creating fewer incisions through the skin. 

As to claim 8, the combination of Lyon and Reese discloses the invention of claim 1.
The combination of Lyon and Reese is silent to ta tension washer positioner including an angled tip, the tension washer positioner configured to be positioned through the particular fastener hole of the bone fixation plate and through the corresponding holes of the first and the second bones to adjust an angle of the tension washer with respect to the wire, wherein the tension washer positioner is configured to adjust the angle of the tension washer with respect to the tension wire to be substantially the same as an angle of the angled tip of the tension washer positioner.
Cole teaches a similar apparatus (Figs. 1-7) capable of use for stabilization of a bone fracture site (Figs. 6 and 7, ¶16), the apparatus including: a bone fixation plate (35, 30) capable of being coupled to a first bone (14, Fig. 1); a wire (43, ¶19); a tension washer (50) coupled to a first end of the wire (Figs. 4 and 5), the tension washer capable of rotating about the first end of the wire (Figs. 4 and 5), the wire capable of being positioned through a particular fastener hole of the bone fixation plate (Fig. 7) and through corresponding holes of the first bone and an adjacent second bone (12, Figs. 6 and 7) such that the tension washer is positioned proximate a first surface of the second bone opposite a surface of the first bone adjacent the bone fixation plate (Fig. 1); and a lock washer (48); a tension washer positioner (62) including an angled tip (Figs. 4 and 5), the tension washer positioner capable of being positioned through the particular fastener hole of the bone fixation plate (Fig. 6) and through the corresponding holes of the first and the second bones (Fig. 6) capable of use to adjust an angle of the tension washer with respect to the wire (Figs. 4-7); wherein the tension washer positioner is capable of adjusting the angle of the tension washer with respect to the tension wire to be substantially the same as an angle of the angled tip of the tension washer positioner (Figs. 4-7). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the apparatus, tension washer, and lock washer as disclosed by the combination of Lyon and Reese by adding a tension washer positioner, clarifying that the tension washer is sized for passage within the bone holes, and modifying the lock washer to be a distinct element inserted after the positioner is removed as taught by Cole in order to enable insertion and securement of the tension washer and wire from a single side of the limb (Cole Figs. 1, 6, and 7, ¶s 22 and 26) and thereby minimize unnecessary tissue damage by creating fewer incisions through the skin. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyon and in view of Dakin et al. (US 2002/0188297, hereinafter “Dakin”).
As to claim 19, the combination of Lyon and Reese discloses the invention of claim 13.
The combination of Lyon and Reese is silent to the tension washer is capable of rotating coupled to the first end of the wire by a pin (20.7, Fig. 4, ¶53).
Dakin teaches a similar apparatus (Fig. 4) capable of use for stabilization of a bone fracture site (shown for an alternate embodiment in Fig. 1, ¶43), the apparatus including: a wire (22) capable of being positioned through corresponding holes of a first bone and an adjacent second bone (¶53, shown for an alternate embodiment in Fig. 1, ¶43); and a tension washer (20.8s) capable of rotating coupled to a first end of the wire (Fig. 4, ¶53), and capable of being positioned proximate a first surface of the second bone (Fig. 4, ¶53, shown for an alternate embodiment in Fig. 1, ¶43), wherein the tension washer includes a first surface having a length longer than a diameter of the corresponding holes of the first and the second bones (Fig. 4, ¶53), wherein the tension washer is capable of rotating about the first end of the wire such that the first surface of the tension washer abuts the first surface of the second bone (Fig. 4, ¶53), wherein the tension washer is capable of having a range of rotation about the first end of the wire such that the tension washer forms an angle with respect to the wire (Fig. 4, ¶53), wherein the tension washer is capable of having an angle of approximately 90 degrees with respect to the wire when the first surface of the tension washer is placed to abut the first surface of the second bone (Fig. 4, ¶53), wherein the tension washer is capable of having an angle of approximately 0 to 15 degrees with respect to the wire when passing through the corresponding holes of the first and the second bones (Fig. 4, ¶53) , wherein  a width of the first surface of the tension washer is less than the length of the first surface of the tension washer (Fig. 4), wherein the tension washer is capable of rotating coupled to the first end of the wire by a pin (20.7, Fig. 4, ¶53).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the connection between the tension washer and the wire as disclosed by the combination of Lyon and Reese to include a pin as taught by Dakin in order to provide a known alternative structure for coupling the tension washer to the wire (Dakin Figs. 3-5) and providing a pivotal attachment (Dakin ¶53) enabling the tension washer to be passed from the interior of the bone through a hole, following which the tension washer may move into the position to contact the outer surface of the bone and thus anchor itself to the bone (Dakin ¶53). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775